Citation Nr: 0023591	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
arthrotomy, right knee, internal derangement with sequelae. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal was docketed at the Board in 1996.


REMAND

The veteran asserts that his right knee is constantly painful 
and that it gives way on occasion.  When he was examined by 
VA in October 1999, he also indicated that it was problematic 
to negotiate stairs.  Several years earlier (in November 
1995), pertinent X-ray examination afforded the veteran by VA 
revealed the presence of apparently early degenerative joint 
disease ("DJD") and the narrative of a rating decision 
entered in December 1995 implicated arthritis as an aspect of 
the veteran's service-connected right knee disability 
complex.  The Board notes that service-connected disablement 
involving the veteran's right knee is presently rated as 10 
percent disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).  However, the Board is cognizant 
that, pursuant to subsequently promulgated VAOPGCPREC 23-97 
(July 1, 1997), the veteran, in consideration of the presence 
of degenerative arthritis with respect to his right knee, may 
be entitled to a separate rating in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5003 (1999).  Given such 
consideration, and because the RO has not (relative to the 
veteran's right knee) yet addressed the matter of entitlement 
to a separate rating in accordance with VAOPGCPREC 23-97, 
further development (to include an updated VA examination) to 
facilitate the accomplishment of the same is specified below.

Accordingly, the case is REMANDED for the following:  



1.  The RO should appropriately contact 
the veteran and request that he provide 
the names, addresses and dates of 
treatment of all health care providers 
who have treated him for his right knee 
disability since June 1994.  After 
obtaining any necessary authorization, 
the RO should obtain copies of all 
treatment records.

2.  The RO should arrange for the veteran 
to undergo VA examination to determine 
the current severity of service-connected 
disablement involving his right knee.  
With respect to such knee, findings 
bearing on range of motion as well as 
instability (or the lack of evidence 
thereof) are essential.  In addition, 
following the accomplishment of any 
special diagnostic studies deemed 
necessary, arthritis involving such knee 
should be specifically ruled in or out.  
In addition, the examiner should 
determine whether the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination; the examiner should also 
address whether pain involving the knee 
could significantly limit functional 
ability during flare-ups.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's 


examination instructions.  Any necessary 
corrective action should be undertaken.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue listed on the 
title page, with consideration (if 
appropriate) of entitlement to a separate 
rating in accordance with VAOPGCPREC 23-
97 (July 1, 1997).  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


